DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 recites, “wherein the mapping controller changes a mapping of the second data mapping circuit when the mapping of the first data mapping circuit is 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Reiff (US Pat. 5,313,464).
As per claim 1:	Reiff teaches a memory system, comprising: 
an error correction code generation circuit (Fig. 2, 14) suitable for generating an error correction code including one or more symbols for write data including a plurality of symbols (col. 3, lines 36-39), to output a codeword including the write data (Fig. 1, 4a-4e) and the error correction code (Fig. 1, 2a-2e); 
a first data mapping circuit (Fig. 2, 18) suitable for mapping the symbols of the codeword to a dataword (Fig. 3); and 
a memory suitable for storing the dataword (Fig. 2, 8).
As per claim 12:
	Reiff teaches a memory module, comprising: 
an error correction code generation circuit (Fig. 2, 14) suitable for generating an error correction code including one or more symbols for write data including a plurality of symbols (col. 3, lines 36-39) to output a codeword including the write data (Fig. 1, 4a-4e) and the error correction code (Fig. 1, 2a-2e); 
a first data mapping circuit (Fig. 2, 18) suitable for mapping the plurality of symbols in the codeword to a dataword (Fig. 3); and 
a plurality of memory chips suitable for storing the dataword (Fig. 2, 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 4-11 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiff in view of Rub (US Pat. Pub. 2011/0191654).
As per claims 4, 13:
	Reiff teaches the memory system and module above.  Not explicitly disclosed is further comprising: an error correction circuit suitable for receiving a dataword from the memory and correcting an error of data in the received dataword using the error correction code in the received dataword; and a mapping controller suitable for changing the mapping of the first data mapping circuit based on an error detection history of the error correction circuit.  However, Rub in an analogous art teaches:
an error correction circuit (Fig. 2, 210) suitable for receiving a dataword from the memory (Fig. 22, 2206) and correcting an error of data in the received dataword using the error correction code in the received dataword (Fig. 22, 2204); and 
a mapping controller (Fig. 2, 230) suitable for changing the mapping of the first data mapping circuit (Fig. 2, 250, 252, 254; Figs. 4-6) based on an error detection history of the error correction circuit (Fig. 2, 222).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to change the data mapping in Reiff as taught by Rub.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have extended memory life (paragraph 45).
As per claims 5, 14:	Rub further teaches the memory system and module above, further comprising: 
As per claims 6, 15:	Rub further teaches the memory system and module above, wherein the mapping controller changes a mapping of the second data mapping circuit when the mapping of the first data mapping circuit is changed (Fig. 2, 256 and 258).
As per claims 7, 16:	Reiff et al further teach the memory system and module above, wherein, when the mapping of the first data mapping circuit is changed (as described above by Rub in Figs. 4-6), data pads of the memory corresponding to the symbols are changed (since the arrangement of data is changed as described by Rub in Figs. 4-6, the data pads corresponding to inputs 10 and 12 in Fig. 3 of Reiff will necessarily correspond to different symbols than initially present).
As per claims 8, 17:	Rub further teaches the memory system and method above, wherein, when the mapping of the first data mapping circuit is changed, an order in which the symbols are transferred to the memory is changed (see Figs. 4-6; the order in which the symbols are transferred to the memory is necessarily changed since the usable memory area as well as the codeword length is changed).

As per claims 10, 19:	Rub further teaches the memory system and module above, wherein the memory further stores information on a mapping of the dataword (Fig. 2, 228).
As per claim 11:	Reiff further teaches the memory system of claim 4, wherein the memory includes one or more memory chips (Fig. 3).
As per claim 21:	Reiff teaches a memory module comprising: 
an error correction code (ECC) encoding circuit (Fig. 2, 14) suitable for receiving write data (Fig. 1, 4a-4e) and generating an error correction code for the write data (col. 3, lines 36-39) to output a codeword including the write data (Fig. 1, 4a-4e) and the error correction code (Fig. 1, 2a-2e); 
a data mapping circuit (Fig. 2, 18) suitable for mapping the codeword to a dataword according to a first mapping method (Fig. 3); 
a memory suitable for storing the dataword (Fig. 2, 8). 

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to change the data mapping in Reiff as taught by Rub.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have extended memory life (paragraph 45).

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiff in view of Kim (US Pat. Pub. 2018/0336092).
As per claim 2:	Reiff teaches the memory system of claim 1.  Not explicitly disclosed is further comprising: a memory controller suitable for controlling a memory module, which includes the error correction code generation circuit, the first data mapping circuit and the memory.  However, Kim in an analogous art teaches a memory controller for controlling a memory module (Fig. 2, 210) including the ECC circuit (Fig. 2, 211) and memory (Fig. 2, 220_0_0).

As per claim 3:	Reiff teaches the memory system of claim 1.  Not explicitly disclosed is wherein the memory is included in a memory module, and the error correction code generation circuit and the first data mapping circuit are included in a memory controller suitable for controlling the memory module.  However, Kim in an analogous art teaches a memory (Fig. 2, 220_0_0) included in a memory module (Fig. 2, 200), and an error correction code generation circuit (Fig. 2, 211) included in a memory controller (Fig. 2, 210).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the memory controller of Kim in Reiff.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because a skilled artisan would have recognized that a memory controller would have been required for the operation of the memory as demonstrated by Kim.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiff in view of Hanzawa et al (US Pat. 2018/0150233; hereinafter referred to as Hanzawa). 
As per claim 20:	Reiff teaches the memory module of claim 12 above.  Not explicitly disclosed is wherein the memory module includes of a dual in-line memory module (DIMM).  
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use a DIMM as the memory of Reiff.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it was known in the art (paragraph 76).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE N NGUYEN whose telephone number is (571)272-7214.  The examiner can normally be reached on M-F 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/STEVE N NGUYEN/Primary Examiner, Art Unit 2111